DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2020, 9/4/2020, 3/15/2021, and 8/2/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under
either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 10, 11, 13, 14, 16, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al., US20190180628A1, hereinafter referred to as Hayashi.
As to claim 1, Hayashi discloses a computer-implemented method comprising: 
determining, by a computing system, a first utility metric associated with a region and first autonomous vehicle eligibility criteria, wherein the first utility metric is determined based on a first plurality of rides and a subset of the first plurality of rides that can be successfully executed within the region based on the first autonomous vehicle eligibility criteria (In step S20, the user vehicle dispatch dealing system 1 determines whether or not there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10 by using the vehicle situation determination unit 11. When the vehicle situation determination unit determines that there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point (step S20: YES), the user vehicle dispatch dealing system 1 proceeds to step S22. Meanwhile, when the vehicle situation determination unit does not determine that there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point (step S20: NO), the user vehicle dispatch dealing system 1 proceeds to step S30 - See at least ¶56 and FIG.3; Examiner notes that the first preset range is defined based on the delivery route and includes an evaluation of each vehicle’s situation which is the first utility metric, within step S20 is the first autonomous vehicle eligibility criteria, the plurality of vehicles of step S14:NO is the first plurality of rides, the set of vehicles of step S20:YES is the corresponding subset, and the area between the riding point and destination point  is the geographical region);
determining, by the computing system, a second utility metric associated with the region and second autonomous vehicle eligibility criteria, wherein the second utility metric is determined based on a second plurality of rides and a subset of the second plurality of rides that can be successfully executed within the region based on the second autonomous vehicle eligibility criteria (When the vehicle situation determination unit determines that there are the freight delivery vehicles (the freight delivery vehicles as the dispatch vehicle candidates) in a state where a second preset range defined based on the delivery route includes the destination point (step S22: YES), the user vehicle dispatch dealing system 1 proceeds to step S24. Meanwhile, when the vehicle situation determination unit does not determine that there are the freight delivery vehicles (the freight delivery vehicles as the dispatch vehicle candidates) in a state where a second preset range defined based on the delivery route includes the destination point (step S22: NO), the user vehicle dispatch dealing system 1 proceeds to step S30 - See at least ¶57 and FIG.3; Examiner notes that the second preset range is defined based on the delivery route and includes an evaluation of each vehicle’s situation which is the second utility metric, within step S22 is the second autonomous vehicle eligibility criteria, the set of vehicles of step S20:YES is the second plurality of rides, the set of vehicles of step S22:YES is the corresponding subset, and the area between the riding point and destination point is the geographical region); 
and selecting, by the computing system, an autonomous vehicle associated with the first autonomous vehicle eligibility criteria to drive in the region based on a comparison of the first utility metric and the second utility metric (In step S22, the user vehicle dispatch dealing system 1 determines whether or not there are the freight delivery vehicles as a dispatch vehicle candidates in a state where a second preset range defined based on the delivery route includes the destination point among the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10 by using the vehicle situation determination unit 11 - See at least ¶57 and FIG.3; Examiner notes that after the criteria fulfillment of the preset ranges, a vehicle is selected based on the riding and destination points).
As to claim 3, Hayashi discloses the first autonomous vehicle eligibility criteria comprises operational design domain-based (ODD-based) criteria, wherein the ODD-based criteria comprises, for each ride of the first plurality of rides, a determination as to whether a route exists from a pick up location to a drop off location within a region defined by an ODD associated with one or more autonomous vehicles (Here, the freight delivery vehicles as the dispatch vehicle candidates are the freight delivery vehicle in a state where the first range defined based on the delivery route includes the riding point and in a state where a second preset range defined based on the delivery route includes the destination point. That is, the vehicle situation determination unit 11 determines whether or not there are the freight delivery vehicle in a state where the first range defined based on the delivery route includes the riding point and in a state where a second preset range defined based on the delivery route includes the destination point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10. In other words, when the delivery route includes the riding point within the first range and the delivery route includes the destination point within the second range, the vehicle situation determination unit 11 determines that there are the freight delivery vehicles as the dispatch vehicle candidates. The “delivery route” is a preset route on which the freight delivery vehicle travels when the freight delivery vehicle delivers the freight by the autonomous driving - See at least ¶36; Examiner notes that the riding and destination points are analogous to the pick up and drop off locations respectively).
As to claim 4, Hayashi discloses the subset of rides are defined as all rides of the first plurality of rides that satisfy the ODD-based criteria (In other words, when the delivery route includes the riding point within the first range and the delivery route includes the destination point within the second range, the vehicle situation determination unit 11 determines that there are the freight delivery vehicles as the dispatch vehicle candidates - See at least ¶36; Examiner notes that the set of dispatch vehicle candidates is the subset that satisfies the ODD-based criteria).
As to claim 8, Hayashi discloses the determining the first utility metric is based at least in part on a ratio associated with a number of rides of the first plurality of rides and a number of rides of the subset of the first plurality of rides. (Meanwhile, when there is the freight delivery vehicle as a dispatch vehicle candidate in a state where a first preset range defined based on the delivery route includes the riding point, the option of whether or not to request the dispatch of the freight delivery vehicle as the dispatch vehicle candidate is presented to the user. Thus, this system can allow the user to select whether or not to use the freight delivery vehicle capable of being dispatched in the passenger transport instead of the passenger transport vehicle. Accordingly, this system can increase the number of options for selecting the vehicles capable of being used by the user in order to transport the passenger – See at least ¶8; Examiner notes that increasing the number of vehicle options will change the ratio of the vehicles capable to the vehicles available to perform the given task regardless of the criteria that has to be fulfilled).
As to claim 10, Hayashi discloses determining the first utility metric comprises: evaluating at least one of a potential time delay, a distance between a current location and the pickup location , a distance from the drop off location to a destination, or comfort level (For example, the vehicle dispatch unit 13 evaluates the dispatch efficiency based on a time required to dispatch the vehicle and transport the passenger, a location (a current position or a positional relationship with the user) - See at least ¶91; Examiner notes that the positional relationship with the user is analogous to the distance between the current location and pickup location).
As to claim 11, Hayashi discloses a system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform: determining a first utility metric associated with a region and first autonomous vehicle eligibility criteria, wherein the first utility metric is determined based on a first plurality of rides and a subset of the first plurality of rides that can be successfully executed within the region based on the first autonomous vehicle eligibility criteria (In step S20, the user vehicle dispatch dealing system 1 determines whether or not there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10 by using the vehicle situation determination unit 11. When the vehicle situation determination unit determines that there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point (step S20: YES), the user vehicle dispatch dealing system 1 proceeds to step S22. Meanwhile, when the vehicle situation determination unit does not determine that there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point (step S20: NO), the user vehicle dispatch dealing system 1 proceeds to step S30 - See at least ¶56 and FIG.3; Examiner notes that the first preset range is defined based on the delivery route and includes an evaluation of each vehicle’s situation which is the first utility metric, within step S20 is the first autonomous vehicle eligibility criteria, the plurality of vehicles of step S14:NO is the first plurality of rides, the set of vehicles of step S20:YES is the corresponding subset, and the area between the riding point and destination point  is the geographical region);
determining a second utility metric associated with the region and second autonomous vehicle eligibility criteria, wherein the second utility metric is determined based on a second plurality of rides and a subset of the second plurality of rides that can be successfully executed within the region based on the second autonomous vehicle eligibility criteria (When the vehicle situation determination unit determines that there are the freight delivery vehicles (the freight delivery vehicles as the dispatch vehicle candidates) in a state where a second preset range defined based on the delivery route includes the destination point (step S22: YES), the user vehicle dispatch dealing system 1 proceeds to step S24. Meanwhile, when the vehicle situation determination unit does not determine that there are the freight delivery vehicles (the freight delivery vehicles as the dispatch vehicle candidates) in a state where a second preset range defined based on the delivery route includes the destination point (step S22: NO), the user vehicle dispatch dealing system 1 proceeds to step S30 - See at least ¶57 and FIG.3; Examiner notes that the second preset range is defined based on the delivery route and includes an evaluation of each vehicle’s situation which is the second utility metric, within step S22 is the second autonomous vehicle eligibility criteria, the set of vehicles of step S20:YES is the second plurality of rides, the set of vehicles of step S22:YES is the corresponding subset, and the area between the riding point and destination point is the geographical region);
and selecting an autonomous vehicle associated with the first autonomous vehicle eligibility criteria to drive in the region based on a comparison of the first utility metric and the second utility metric (In step S22, the user vehicle dispatch dealing system 1 determines whether or not there are the freight delivery vehicles as a dispatch vehicle candidates in a state where a second preset range defined based on the delivery route includes the destination point among the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10 by using the vehicle situation determination unit 11 - See at least ¶57 and FIG.3; Examiner notes that after the criteria fulfillment of the preset ranges, a vehicle is selected based on the riding and destination points). 
As to claim 13, Hayashi discloses the first autonomous vehicle eligibility criteria comprises operational design domain-based (ODD-based) criteria, wherein the ODD-based criteria comprises, for each ride of the first plurality of rides, a determination as to whether a route exists from a pick up location to a drop off location within a region defined by an ODD associated with one or more autonomous vehicles (Here, the freight delivery vehicles as the dispatch vehicle candidates are the freight delivery vehicle in a state where the first range defined based on the delivery route includes the riding point and in a state where a second preset range defined based on the delivery route includes the destination point. That is, the vehicle situation determination unit 11 determines whether or not there are the freight delivery vehicle in a state where the first range defined based on the delivery route includes the riding point and in a state where a second preset range defined based on the delivery route includes the destination point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10. In other words, when the delivery route includes the riding point within the first range and the delivery route includes the destination point within the second range, the vehicle situation determination unit 11 determines that there are the freight delivery vehicles as the dispatch vehicle candidates. The “delivery route” is a preset route on which the freight delivery vehicle travels when the freight delivery vehicle delivers the freight by the autonomous driving - See at least ¶36; Examiner notes that the riding and destination points are analogous to the pick up and drop off locations respectively).
As to claim 14, Hayashi discloses the subset of rides are defined as all rides of the first plurality of rides that satisfy the ODD-based criteria (In other words, when the delivery route includes the riding point within the first range and the delivery route includes the destination point within the second range, the vehicle situation determination unit 11 determines that there are the freight delivery vehicles as the dispatch vehicle candidates - See at least ¶36; Examiner notes that the set of dispatch vehicle candidates is the subset that satisfies the ODD-based criteria).  
As to claim 16, Hayashi discloses a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: determining a first utility metric associated with a region and first autonomous vehicle eligibility criteria, wherein the first utility metric is determined based on a first plurality of rides and a subset of the first plurality of rides that can be successfully executed within the region based on the first autonomous vehicle eligibility criteria (In step S20, the user vehicle dispatch dealing system 1 determines whether or not there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10 by using the vehicle situation determination unit 11. When the vehicle situation determination unit determines that there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point (step S20: YES), the user vehicle dispatch dealing system 1 proceeds to step S22. Meanwhile, when the vehicle situation determination unit does not determine that there are the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point (step S20: NO), the user vehicle dispatch dealing system 1 proceeds to step S30 - See at least ¶56 and FIG.3; Examiner notes that the first preset range is defined based on the delivery route and includes an evaluation of each vehicle’s situation which is the first utility metric, within step S20 is the first autonomous vehicle eligibility criteria, the plurality of vehicles of step S14:NO is the first plurality of rides, the set of vehicles of step S20:YES is the corresponding subset, and the area between the riding point and destination point  is the geographical region);
determining a second utility metric associated with the region and second autonomous vehicle eligibility criteria, wherein the second utility metric is determined based on a second plurality of rides and a subset of the second plurality of rides that can be successfully executed within the region based on the second autonomous vehicle eligibility criteria (When the vehicle situation determination unit determines that there are the freight delivery vehicles (the freight delivery vehicles as the dispatch vehicle candidates) in a state where a second preset range defined based on the delivery route includes the destination point (step S22: YES), the user vehicle dispatch dealing system 1 proceeds to step S24. Meanwhile, when the vehicle situation determination unit does not determine that there are the freight delivery vehicles (the freight delivery vehicles as the dispatch vehicle candidates) in a state where a second preset range defined based on the delivery route includes the destination point (step S22: NO), the user vehicle dispatch dealing system 1 proceeds to step S30 - See at least ¶57 and FIG.3; Examiner notes that the second preset range is defined based on the delivery route and includes an evaluation of each vehicle’s situation which is the second utility metric, within step S22 is the second autonomous vehicle eligibility criteria, the set of vehicles of step S20:YES is the second plurality of rides, the set of vehicles of step S22:YES is the corresponding subset, and the area between the riding point and destination point is the geographical region);
and selecting an autonomous vehicle associated with the first autonomous vehicle eligibility criteria to drive in the region based on a comparison of the first utility metric and the second utility metric (In step S22, the user vehicle dispatch dealing system 1 determines whether or not there are the freight delivery vehicles as a dispatch vehicle candidates in a state where a second preset range defined based on the delivery route includes the destination point among the freight delivery vehicles in a state where a first preset range defined based on the delivery route includes the riding point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10 by using the vehicle situation determination unit 11 - See at least ¶57 and FIG.3; Examiner notes that after the criteria fulfillment of the preset ranges, a vehicle is selected based on the riding and destination points).
As to claim 18, Hayashi discloses the first autonomous vehicle eligibility criteria comprises operational design domain-based (ODD-based) criteria, wherein the ODD-based criteria comprises, for each ride of the first plurality of rides, a determination as to whether a route exists from a pick up location to a drop off location within a region defined by an ODD associated with one or more autonomous vehicles (Here, the freight delivery vehicles as the dispatch vehicle candidates are the freight delivery vehicle in a state where the first range defined based on the delivery route includes the riding point and in a state where a second preset range defined based on the delivery route includes the destination point. That is, the vehicle situation determination unit 11 determines whether or not there are the freight delivery vehicle in a state where the first range defined based on the delivery route includes the riding point and in a state where a second preset range defined based on the delivery route includes the destination point based on the freight delivery vehicle situation of each freight delivery vehicle obtained by the vehicle situation obtaining unit 10. In other words, when the delivery route includes the riding point within the first range and the delivery route includes the destination point within the second range, the vehicle situation determination unit 11 determines that there are the freight delivery vehicles as the dispatch vehicle candidates. The “delivery route” is a preset route on which the freight delivery vehicle travels when the freight delivery vehicle delivers the freight by the autonomous driving - See at least ¶36; Examiner notes that the riding and destination points are analogous to the pick up and drop off locations respectively).
As to claim 19, Hayashi discloses the subset of rides are defined as all rides of the first plurality of rides that satisfy the ODD-based criteria (In other words, when the delivery route includes the riding point within the first range and the delivery route includes the destination point within the second range, the vehicle situation determination unit 11 determines that there are the freight delivery vehicles as the dispatch vehicle candidates - See at least ¶36; Examiner notes that the set of dispatch vehicle candidates is the subset that satisfies the ODD-based criteria).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner
in which the invention was made.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US20190180628A1, in view of Matthiesen et al., US 20180315146 A1, hereinafter referred to as Hayashi and Matthiesen respectively.
As to claim  2, Hayashi fails to explicitly disclose the determining the first utility metric comprises: weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides. However, Matthiessen teaches the determining the first utility metric comprises: weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides (Alternatively, a weighting for the mileage cost associated with repositioning the vehicle following the ride may be assigned. In various embodiments, dispatch cost may be a function of one or more of mileage associated with the ride, and the cost per mile - See at least ¶40).
Hayashi discloses the use of preset ranges to select vehicles for dispatch. Matthiessen teaches assigning weightings to the dispatch/mileage cost which is dependent on the distance/mileage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides, as taught by Matthiesen, to improve the vehicle selection criteria of Hayashi by assigning weightings based on distances that the vehicles have to travel for dispatch.
As to claim  12, Hayashi fails to explicitly disclose the determining the first utility metric comprises: weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides. However, Matthiesen teaches the system of claim 11, wherein the determining the first utility metric comprises: weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides (Alternatively, a weighting for the mileage cost associated with repositioning the vehicle following the ride may be assigned. In various embodiments, dispatch cost may be a function of one or more of mileage associated with the ride, and the cost per mile - See at least ¶40).
Hayashi discloses the use of preset ranges to select vehicles for dispatch. Matthiessen teaches assigning weightings to the dispatch/mileage cost which is dependent on the distance/mileage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides, as taught by Matthiesen, to improve the vehicle selection criteria of Hayashi by assigning weightings based on distances that the vehicles have to travel for dispatch.
As to claim  17, Hayashi fails to explicitly disclose the determining the first utility metric comprises: weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides. However, Matthiesen teaches the non-transitory computer-readable storage medium of claim 16, wherein the determining the first utility metric comprises: weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides (Alternatively, a weighting for the mileage cost associated with repositioning the vehicle following the ride may be assigned. In various embodiments, dispatch cost may be a function of one or more of mileage associated with the ride, and the cost per mile - See at least ¶40).
Hayashi discloses the use of preset ranges to select vehicles for dispatch. Matthiessen teaches assigning weightings to the dispatch/mileage cost which is dependent on the distance/mileage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of weighting the plurality of rides based on distances associated with the first plurality of rides; and weighting the subset of rides based on distances associated with the subset of rides, as taught by Matthiesen, to improve the vehicle selection criteria of Hayashi by assigning weightings based on distances that the vehicles have to travel for dispatch.
Claims 5, 7, 9, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US20190180628A1, in view of Slusar, US20160167652A1, hereinafter referred to as Hayashi and Slusar respectively.
As to claim  5, Hayashi fails to explicitly disclose the first autonomous vehicle eligibility criteria further comprises performance metric-based criteria associated with a plurality of road segments of a route connecting the pick up location and the drop off location, wherein the determining a subset of rides comprises: determining that the route meets the ODD-based criteria and that the plurality of road segments meets the performance metric-based criteria; and including rides associated with the route in the subset of the rides. However, Slusar teaches the first autonomous vehicle eligibility criteria further comprises performance metric-based criteria associated with a plurality of road segments of a route connecting the pick up location and the drop off location, wherein the determining a subset of rides comprises: determining that the route meets the ODD-based criteria and that the plurality of road segments meets the performance metric-based criteria; and including rides associated with the route in the subset of the rides (The computing device 102 may calculate (in step 212) the risk value for a road segment (or point of risk) … - See at least ¶41, FIG.2 and FIG.8).
Hayashi discloses the use of preset ranges to select a vehicle for a travel route. Slusar teaches association of risk values to road segments and then selecting the travel route with the least risk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of performance metric-based criteria associated with a plurality of road segments of a route connecting the pick up location and the drop off location, wherein the determining a subset of rides comprises: determining that the route meets the ODD-based criteria and that the plurality of road segments meets the performance metric-based criteria; and including rides associated with the route in the subset of the rides, as taught by Slusar, to improve the whole selection process for the vehicle and the route so that the safest feasible travel route is used.
As to claim  7, Hayashi fails to explicitly disclose the determining the subset of rides further comprises: 
determining a plurality of scenarios associated with the ODD; 
determining respective exposure frequencies associated with the plurality of scenarios; 
and determining the subset of rides based on a number of the first plurality of rides and the respective exposure frequencies. 
However, Slusar teaches the determining the subset of rides further comprises: 
determining a plurality of scenarios associated with the ODD (determine an autonomous route risk value for the travel route using historical accident information of vehicles engaged in autonomous driving over the travel route and determine a manual route risk value for the travel route using historical accident information of vehicles engaged in manual driving over the travel route, compare the autonomous route risk value to the manual route risk value and determine which of autonomous driving or manual driving provides a lower risk of accident over the travel route – See at least ¶9 and FIG.8; Examiner notes that the historical accident information over a travel route is analogous to the plurality of scenarios associated with the ODD);
determining respective exposure frequencies associated with the plurality of scenarios (determine an autonomous route risk value for the travel route using historical accident information of vehicles engaged in autonomous driving over the travel route and determine a manual route risk value for the travel route using historical accident information of vehicles engaged in manual driving over the travel route, compare the autonomous route risk value to the manual route risk value and determine which of autonomous driving or manual driving provides a lower risk of accident over the travel route – See at least ¶9 and FIG.8; Examiner notes that the historical accident information will also contain the frequency of the accidents);
and determining the subset of rides based on a number of the first plurality of rides and the respective exposure frequencies (historical accident information can be used to analyze available travel routes and select a route which presents less risk of accident than others – See at least ¶9 and FIG.8; Examiner notes that the travel routes selected will be the subset of rides).
Hayashi discloses the use of preset ranges to select a vehicle for a travel route. Slusar teaches route selection after analyzing past accident information for a travel route.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of the determining the subset of rides further comprises: determining a plurality of scenarios associated with the ODD; determining respective exposure frequencies associated with the plurality of scenarios; and determining the subset of rides based on a number of the first plurality of rides and the respective exposure frequencies. However, Slusar teaches the determining the subset of rides further comprises: determining a plurality of scenarios associated with the ODD; determining respective exposure frequencies associated with the plurality of scenarios; and determining the subset of rides based on a number of the first plurality of rides and the respective exposure frequencies, as taught by Slusar, to improve the selection process for the vehicle and the route using accidents in the past to choose the safest possible option for the vehicle and the travel route.
As to claim  9, Hayashi fails to explicitly disclose the performance metric-based criteria comprises, for each ride of the first plurality of rides, a determination as to whether a route comprising one or more road segments of the plurality of road segments exists from the pick up location to the drop off location such that each road segment in the route satisfies a minimum performance metric threshold. However, Slusar teaches the performance metric-based criteria comprises, for each ride of the first plurality of rides, a determination as to whether a route comprising one or more road segments of the plurality of road segments exists from the pick up location to the drop off location such that each road segment in the route satisfies a minimum performance metric threshold (A route risk value can be determined for each of the travel routes (step 804). The route risk values for each travel route can be compared to determine which route provides less risk of accident over another (step 806). A driver or autonomous driving system can select a travel route on the basis that it provides less risk of accident than another travel route (step 808)– See at least ¶72).
Hayashi discloses the use of preset ranges to select a vehicle for a travel route. Slusar teaches route selection so that the route with the least risk associated is chosen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of the performance metric-based criteria comprises, for each ride of the first plurality of rides, a determination as to whether a route comprising one or more road segments of the plurality of road segments exists from the pick up location to the drop off location such that each road segment in the route satisfies a minimum performance metric threshold, as taught by Slusar, to improve the selection process so that a feasible travel route is chosen while avoiding potential dangerous routes.
As to claim  15, Hayashi fails to explicitly disclose the first autonomous vehicle eligibility criteria further comprises performance metric-based criteria associated with a plurality of road segments of a route connecting the pick up location and the drop off location, wherein the determining a subset of rides comprises: determining that the route meets the ODD-based criteria and that the plurality of road segments meets the performance metric-based criteria; and including rides associated with the route in the subset of the rides. However, Slusar teaches the system of claim 13, wherein the first autonomous vehicle eligibility criteria further comprises performance metric-based criteria associated with a plurality of road segments of a route connecting the pick up location and the drop off location, wherein the determining a subset of rides comprises: determining that the route meets the ODD-based criteria and that the plurality of road segments meets the performance metric-based criteria; and including rides associated with the route in the subset of the rides (The computing device 102 may calculate (in step 212) the risk value for a road segment (or point of risk) … - See at least ¶41, FIG.2 and FIG.8).
Hayashi discloses the use of preset ranges to select a vehicle for a travel route. Slusar teaches association of risk values to road segments and then selecting the travel route with the least risk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of performance metric-based criteria associated with a plurality of road segments of a route connecting the pick up location and the drop off location, wherein the determining a subset of rides comprises: determining that the route meets the ODD-based criteria and that the plurality of road segments meets the performance metric-based criteria; and including rides associated with the route in the subset of the rides, as taught by Slusar, to improve the whole selection process for the vehicle and the route so that the safest feasible travel route is used.
As to claim  20, Hayashi fails to explicitly disclose the first autonomous vehicle eligibility criteria further comprises performance metric-based criteria associated with a plurality of road segments of a route connecting the pick up location and the drop off location, wherein the determining a subset of rides comprises: determining that the route meets the ODD-based criteria and that the plurality of road segments meets the performance metric-based criteria; and including rides associated with the route in the subset of the rides (The computing device 102 may calculate (in step 212) the risk value for a road segment (or point of risk) … - See at least ¶41, FIG.2 and FIG.8).
Hayashi discloses the use of preset ranges to select a vehicle for a travel route. Slusar teaches association of risk values to road segments and then selecting the travel route with the least risk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and include the feature of performance metric-based criteria associated with a plurality of road segments of a route connecting the pick up location and the drop off location, wherein the determining a subset of rides comprises: determining that the route meets the ODD-based criteria and that the plurality of road segments meets the performance metric-based criteria; and including rides associated with the route in the subset of the rides, as taught by Slusar, to improve the whole selection process for the vehicle and the route so that the safest feasible travel route is used.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US20190180628A1, and Slusar, US20160167652A1, as applied to claim 5 above, and further in view of Rockmore et al., US20190186947A1, hereinafter referred to as Hayashi, Slusar and Rockmore respectively.
As to claim 6,  the combination of Hayashi and Slusar fails to explicitly disclose determining, for each road segment of the plurality of road segments, a performance metric based on disengagement information associated with the road segment.  However, Rockmore teaches determining, for each road segment of the plurality of road segments, a performance metric based on disengagement information associated with the road segment (As another example, the event alert 146 can also indicate that the vehicle is under an unexpected scenario for which the engaged self-driving mode cannot handle (e.g., adverse weather or road conditions, etc.). In response, the autonomy switching module 150 can transition the vehicle 10 to the manual operation mode. Still further, the autonomy switching module 150 can transition the vehicle 10 to the self-driving mode or to the manual-driving mode based on the route 161 and the anticipated autonomy changes 162. For instance, along a route, the vehicle 10 can be scheduled to enter self-driving mode along certain portions (e.g., while on a route segment for which autonomous operations are permitted such as on a freeway or expressway) and exit self-driving mode for other portions (e.g., while on a route segment for which autonomous operations are not permitted, at or near a pick-up or drop-off location, etc.) – See at least ¶33).
Hayashi discloses the use of preset ranges to select a vehicle for a route. Slusar teaches association of risk values to road segments and then selecting the safest route. Rockmore teaches depending on the road segment and its corresponding road condition, it will be determined if it will be in autonomous or manual mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayashi and Slusar to include the feature of determining, for each road segment of the plurality of road segments, a performance metric based on disengagement information associated with the road segment, as taught by Rockmore, to improve the safety of the ride so that the safest route and safest mode is engaged for the vehicle depending on each road segment of the route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWSAF FAHIM whose telephone number is (571)272-8934. The examiner can normally be reached Monday - Friday (out of office every other Friday) - 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.F./
Examiner, Art Unit 3668         
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668